Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance
	This correct notice of allowance is being mailed in order to correct the issues with rejoined claims 9-11 and to add new claims 22 and 23.  Attached with the interview summary in which Applicant gave permission for the amendment below.  An amendment to claims 1, claims 9-11 is presented along with and new claims 22-23.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the amendment to include limitations of claims previously objected to for being dependent on a rejected base claim, the rejections of record are withdrawn.
In view of Applicant amendments, the objections of record are withdrawn.
Close art was previously made of record in the FINAL rejection mailed 8/19/2021.  The instant claims are drawn to specific species.  The ‘505 patent does not provide any guidance with respect to picking and choosing to arrive at the specific species found in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Abe Hershkovitz on 12/1/2021.

The application has been amended as follows:
Amend claims 1:  “…groups are unsubstituted or substituted…”.
Amend claims 1:  “if the groups comprise 3 or more carbons, the groups are…”.  This phrase should be corrected all three times that it appears in claim 1.

9. (Allowed/Currently Amended) The photovoltaic device according to claim 6, which is a solid state solar cell comprising an organic-inorganic perovskite as sensitizer under the form of a layer and coated by the compound of formula (I)

    PNG
    media_image1.png
    270
    380
    media_image1.png
    Greyscale

under the form of a layer.

10. (Allowed/Currently Amended) The photovoltaic device according to claim 8, wherein the organic-inorganic perovskite layer material comprises a perovskite-structure of formula (II):

[AltContent: textbox ((II))]AMX3

wherein
A is an alkali metal ionare substituted by halogens selected from the group consisting of F, Cl, I and Br,
- M is a divalent metal cation selected from the group consisting of Cu2+, Ni2+, Co2+, Fe2+, Mn2+,Cr2+, Pd2+, Cd2+, Ge2+, Sn2+, Pb2+, EU2+, or Yb2+; and

- X is monovalent anion, independently selected from the group consisting of Cl-, Br-, I-, NCS-, CN-, and NCO-.


11. (Allowed/Currently Amended) The photovoltaic device according to claim 8, wherein the organic-inorganic perovskite layer material comprises a mixed perovskite-structure of the formulae (III) below:
A11-y A2yPbX13-zX2z	(III)

wherein:
A1 and A2 are organic monovalent cations as defined,
wherein
A is an alkali metal ion, wherein one or more hydrogens are substituted by alkyl or acyl group, wherein said ammonium ions, include mono, di, tri and tetra alkyl ammonium ions, wherein one or more hydrogens are substituted by alkyl group, wherein said ammonium ions, include amidinium, N-alkyl amidinium and imidinium ions, wherein one or more hydrogens are substituted by alkyl group, wherein the hydrogen atoms in the organic cations A are substituted by halogens selected from the group consisting of F, Cl, I and Br;
1 and X2 are the same or different monovalent anions selected from the group consisting of Cl-, Br-, I-, NCS-, CN- and NCO-;
y is in the interval between 0.1 and 0.9; and
z is in the interval between 0.2 and 2.


22. (New) The photovoltaic device according to claim 10, wherein the organic-inorganic perovskite layer material comprises a perovskite-structure of formula (II):

[AltContent: textbox ((II))]AMX3

wherein
A is an alkali metal ion, is Li+, Na+, K+, Rb+, Cs+; ammonium or formamidium ion, wherein one or more hydrogens are substituted by alkyl or acyl group, wherein+ or methyl ammonium ion (MA+), or formamidium ion (FA+);
- M is a divalent metal cation selected from the group consisting of Cu2+, Ni2+, Co2+, Fe2+, Mn2+,Cr2+, Pd2+, Cd2+, Ge2+, Sn2+, Pb2+, EU2+, or Yb2+; are Pb2+, Sn2+; and

- X is monovalent anion, independently selected from the group consisting of Cl-, Br-, I-, NCS-, CN-, and NCO-; are Cl-, Br-, I-.


23. (New) The photovoltaic device according to claim 11, wherein the organic-inorganic perovskite layer material comprises a mixed perovskite-structure of the formulae (III) below:
A11-y A2yPbX13-zX2z	(III)
wherein:
A1 and A2 are organic monovalent cations as defined for A,
wherein
+, Na+, K+, Rb+, Cs+; ammonium or formamidium ion, wherein one or more hydrogens are substituted by alkyl or acyl group, wherein+ or methyl ammonium ion (MA+), or formamidium ion (FA+);
- M is a divalent metal cation selected from the group consisting of Cu2+, Ni2+, Co2+, Fe2+, Mn2+,Cr2+, Pd2+, Cd2+, Ge2+, Sn2+, Pb2+, EU2+, or Yb2+; are Pb2+, Sn2+; and

- X is monovalent anion, independently selected from the group consisting of Cl-, Br-, I-, NCS-, CN-, and NCO-; are Cl-, Br-, I-.
X1 and X2 are the same or different monovalent anions selected from the group consisting of Cl-, Br-, I-, NCS-, CN- and NCO-;
y is in the interval between 0.1 and 0.9; and
z is in the interval between 0.2 and 2.



Rejoinder

Claims 1, 3-4, 13-16 and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-12, 17-20, 22-23, directed to the process of making, using, or device containing the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
	All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682. The examiner can normally be reached M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.